 


109 HR 3424 IH: Pilot Protection Act of 2005
U.S. House of Representatives
2005-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3424 
IN THE HOUSE OF REPRESENTATIVES 
 
July 25, 2005 
Mr. Sessions introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 18, United States Code, with respect to interfering with the operation of an aircraft. 
 
 
1.Short titleThis Act may be cited as the Pilot Protection Act of 2005. 
2.Interfering with the operation of an aircraft Section 32 of title 18, United States Code, is amended— 
(1)in subsection (a), by redesignating paragraphs (5), (6), and (7) as paragraphs (6), (7), and (8) respectively; 
(2)by inserting after paragraph (4) of subsection (a), the following: 
 
(5)interferes with or disables, with intent to endanger the safety of any person or with a reckless disregard for the safety of human life, anyone engaged in the authorized operation of such aircraft or any air navigation facility aiding in the navigation of any such aircraft;; 
(3)in subsection (a)(8), by striking paragraphs (1) through (6) and inserting paragraphs (1) through (7); and 
(4)in subsection (c), by striking paragraphs (1) through (5) and inserting paragraphs (1) through (6). 
 
